MEMORANDUM **
Antonio Villanueva appeals from the 70-month sentence imposed after his guilty plea to illegal reentry following deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The record reflects that the district court would have imposed the same sentence had it been aware that the Sentencing Guidelines were advisory. See United States v. Ameline, 409 F.3d 1073,1083 (9th Cir.2005) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.